DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
 Applicant’s reply filed on July 5, 2022 has been received and entered.  Claims 149-151 and 163 has been amended, claims 1-148, 152-160, and 162 has been cancelled, and claim 169 has been newly added.  Claims 149-151, 153, 161, and 163-169 are pending and under current examination. 

Withdrawn Claim Rejection 35 USC § 101
Claims 149-160, 165, and 166 were rejected to in the previous Office action mailed March 7, 2022, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Applicant’s amendment to base claim 149 renders the rejection moot.  Applicant has amended claim 149 to recite a method for reducing scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a reconstituted Heavy Chain- Hyaluronan/pentraxin 3 (rcHC-HA/PTX3) complex, and (ii) a pharmaceutically acceptable excipient, and wherein the administering is by topical administration, injection, infusion, or implantation.  Applicants have amended base claim 149 to limit the complex to reconstituted HC- HA/PTX3 and have provided evidence that the reconstituted HC-HA/PTX3 is structurally different than that of the native HC-HA/PTX3, specifically with the presence of HC2 in the reconstituted form which is absent in the native form (Declaration of Dr. Tseng 9-4-2019 point 10). Accordingly, the reconstituted HC-HA/PTX3 is not directed to a judicial exception and the rejection is hereby withdrawn.

Withdrawn Claim Rejection 35 USC § 112-Scope of Enablement
Claims 157-158 were rejected to in the previous Office action mailed March 7, 2022, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant’s cancellation of claims 157-158 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn.

Withdrawn Claim Rejection 35 USC § 112-Written Description
Claims 157-158 were rejected to in the previous Office action mailed March 7, 2022, under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement..  Applicant’s cancellation of claims 157-158 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn.


Withdrawn Claim Rejection 35 USC § 112
Claims 149-168 were rejected to in the previous Office action mailed March 7, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has amended claim 149 to identify the full name of the abbreviation HC-HA” rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn. 
Withdrawn Claim Rejection 35 USC § 103
Claims 149-168 were rejected to in the previous Office action mailed March 7, 2022, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (Pub. No.: WO 2007/038686; Pub. Date: Apr. 5, 2007) as evidenced by the teachings of Zhang etc. (J. Biol Chem. 2014 May 9, 289(19)) and Roubelakis et al. (Stem Cells International Volume 2012, Article ID 107836 9 pages).   Applicants have amended base claim 149 to limit the complex to reconstituted HC-HA/PTX3 and have provided evidence that the reconstituted HC-HA/PTX3 is structurally different than that of the native HC-HA/PTX3, specifically with the presence of HC2 in the reconstituted form which is absent in the native form (Declaration of Dr. Tseng 9-4-2019 point 10). The prior art of record only discloses the native form of HC-HA/PTX3. There is no teaching, suggestion, or motivation to substitute the native form for reconstituted HC-HA/PTX3. Accordingly, the rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing the method of reducing scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a reconstituted Heavy Chain- Hyaluronan/pentraxin 3 (rcHC-HA/PTX3) complex, and (ii) a pharmaceutically acceptable excipient, and wherein the administering is by topical administration, injection, infusion, or implantation.  
The closest prior art is Tseng et al. (Pub. No.: WO 2007/038686; Pub. Date: Apr. 5, 2007).  Tseng discloses treating various diseases such as inflammation (abstract and [0149]), including reducing and preventing inflammation in a subject [0028], wherein the term treating is defined to include alleviating, abating, or ameliorating a disease condition or symptom [0065], wherein the inflammatory disorder is characterized by one or more signs of pain [0265], comprising administering an amniotic membrane composition to a person in need thereof, wherein the amniotic membrane composition comprises cross-linked high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) ([0006] and [0028]), wherein the HA comprise a covalent bonded (complexed) to a heavy chain of la I inhibitor, wherein heavy chains are present ([0008], [00239]; wherein the TSG-6 can form a complex with lal.  Applicant’s instant claims are limited to reconstituted HC-HA/PTX3.  Additionally, Applicant has provided evidence that the reconstituted HC-HA/PTX3 is structurally different than that of the native HC-HA/PTX3, specifically with the presence of HC2 in the reconstituted form which is absent in the native form (Declaration of Dr. Tseng 9-4-2019 point 10).  The prior art of record only discloses the native form of HC-HA/PTX3.  There is no teaching, suggestion, or motivation to substitute the native form for reconstituted HC-HA/PTX3.  Accordingly, the rejection is hereby withdrawn. 

The instant invention is the first method of reducing scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a reconstituted Heavy Chain- Hyaluronan/pentraxin 3 (rcHC-HA/PTX3) complex, and (ii) a pharmaceutically acceptable excipient, and wherein the administering is by topical administration, injection, infusion, or implantation.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 149-151, 153, 161, and 163-169 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617